Case 1:21-cr-00040-TNM Document 42 Filed 04/27/21 Page 1of1 Gouin
Notice of Appeal Criminal Rev. 3/88

rr

United States District Court for the District, of Columbia

 

UNITED STATES OF AMERICA )
VS. Criminal No, 21-Cr-40 and 21-Mj-355
)
Christopher J. Quaglin )
NOTICE OF APPEAL

Christopher J. Quaglin
121 Haverford Street
North Brunswick, New Jersey 08902

Name and address of appellant:

Carlos Diaz-Cobo

Law Offices of Carlos Diaz-Cobo
35 Court Street

Freehold, New Jersey 07728

Name and address of appellant’s attorney:

Offense: 18 USC 111(a)(1) and (2) and (b); 18 USC 1524(c)(2); 18 USC 231 (a)(3); 18 USC 1752(a)(2) and (b)(1) (A)

Concise statement of judgment or order, giving date, and any sentence:

Notice is hereby given that Christopher J. Quaglin, defendant in the above-captioned matter is appealing
to the United States Court of Appeals for the District of Columbia from the April 16, 2021 Order of
detention pending trial entered by the Honorable Beryl A. Howell, Chief Judge of the United States
District for the District of Columbia.

Essex County Correctional Facility

Name and institution where now confined, if not on bail: Newark, New Jersey

I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.

 

 

DATE APPELLANT

 

ATTORNEY FOR APPELLANT

GOVT. APPEAL, NO FEE

 

CJA, NO FEE

PAID USDC FEE v

PAID USCA FEE

Does counsel wish to appear on appeal? Yes[v] NO J
Has counsel ordered transcripts? Yes[v] NO [FS]

Is this appeal pursuant to the 1984 Sentencing Reform Act? YES (ES NO
